Title: From George Washington to Major General William Heath, 5 January 1777
From: Washington, George
To: Heath, William

 

Sir
Pluckemin [N.J.] January 5th 1777

We have made a Successfull attack upon Princeton—General Howe advanced upon Trenton—we evacuated the Town, & Lay at the other-side of the Mill Creek until dark, then Stole a March and attackd Princeton about nine o Clock in the Morning—there were three Regiments quarterd there, the Killd, wounded, and prisoners taken amounts to about 500, The enemy are in great Consternation, and as the Pannick affords us a favorable oppertunity to drive them out of the Jerseys—It has been determind in Council that you Should move down towards New york with a Considerable force as if you had a design upon the city—that being an object of great importance, the Enemy will be reduced to the necessity of withdrawing a Considerable part of their force from the Jerseys if not the whole to Secure the City—I shall draw the force on this Side the North River together at Morristown—where I shall watch the motions of the Enemy, & avail myself of every Circumstance.
You will retain 4,000 of the Militia Comeing on from the New England Governments for the expedition[.] you will act with great precaution—but avail yourself of every favorable oppertunity of attacking the enemy, when you Can do it to advantage.
General Lincoln must cross the North River and Come on with the remainder of the Militia to Morristown[.] Leave a suffi⟨ci⟩ent Guard at the Highlands.
You will allso have as many boats collected together, or in Such a manner as you may allways avail yourself of them, if it shoud be found expedient for your troops or any part of them, to cross the North River, at Dobbs Ferry or any other of the Landings. I am Sir with due esteem Your most H. Sert

Go: Washington


Your Letter by the bearer is receiv’d.

